DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed November 20, 2020. Claims 1 – 15 and 27 – 31 are currently pending and considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 11 – 13, 15, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polyakov et al. (US 2014/0368440 A1), hereinafter Polyakov, in view of Park (US 2020/0230649 A1), hereinafter Park.

Claim 1: Polyakov discloses a haptic device (see at least, “The present invention provides a housing to allow for removable coupling of electroactive polymer transducer with an electronic media device, where the housing produces an improved haptic effect in the electronic media device,” Polyakov Abstract) comprising: 
Polyakov [0088]); 
a sound outputter for receiving the signal and outputting sound; and a haptic actuator driven by receiving the signal (see at least, “Furthermore, the housing assembly 100 can include one or more speakers 110. In such a case, the output signal of the device 200 can be split between drive circuitry that controls the electroactive polymer actuator and the speakers 110 of the housing assembly 100,” Polyakov [0089]).
Polyakov does not disclose wherein the sound signal is a digital sound signal and therefore does not further a digital-to-analog converter (DAC) for receiving the digital sound signal from the medium and converting the digital sound signal into an analog signal. However, Park discloses a similar vibration provision system. Park further discloses “The communication unit 110 includes a signal separator (111) configured to separate a digital sound signal from a received digital composite signal; and a D/A converter 112 configured to convert a digital sound signal separated from the signal separator 111 to an analog signal,” Park [0026], “The D/A converter 112 converts only a digital sound signal corresponding to 20 to 20,000 Hz from among the digital sound signals separated from the signal separator 111 into an analog sound signal,” Park [0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the output signal of the USB output port of Polyakov, to utilize the utilize the signal separator and D/A converter of Park thereby allowing for the appropriate waveform necessary in Polyakov to drive the actuators and speakers of Polyakov.

Claim 2: Polyakov and Park disclose the haptic device of claim 1, wherein the medium is a cable connectable to the portable terminal in a wired manner, wherein the cable receives not only the digital sound signal but also power output from a battery of the portable terminal, and wherein the haptic actuator is driven using the power received through the cable (see at least, “For example, such input/output jacks can accommodate any variation of a USB connector to allow for charging of a power supply coupled to the actuator,” Polyakov [0090]).

Claim 3: Polyakov and Park disclose the haptic device of claim 2, wherein the haptic device does not comprise a battery (see at least, “Additional variations of the housing assemblies include assemblies that do not have a separate battery or power supply. Instead, the electroactive polymer actuator can be powered by an external source or by the media device,” Polyakov [0017]).

Claim 4: Polyakov and Park disclose the haptic device of claim 1, further comprising: a sound signal filter for receiving the analog signal from the DAC, filtering the analog signal to a first set frequency range, and transmitting the filtered signal to the sound outputter (see at least, “The D/A converter 112 converts only a digital sound signal corresponding to 20 to 20,000 Hz from among the digital sound signals separated from the signal separator 111 into an analog sound signal,” Park [0027]); and a haptic signal filter for receiving the analog signal from the DAC, filtering the analog signal to a second set frequency range having a highest value lower than the highest value of the first set frequency range, and transmitting the filtered signal to the haptic actuator (see at least, “Many systems could benefit from the implementation of haptics with capabilities for sound, (e.g. computers, smart phones, PDA's, electronic games). In this variation, filtered sound serves as the driving waveform for electroactive polymer haptics. The sound files normally used in these systems can be filtered to include only the optimal frequency ranges for the haptic feedback actuator designs,” Polyakov [0101], “Current systems Polyakov [0102]).

Claim 5: Polyakov and Park disclose the haptic device of claim 4, wherein the sound signal filter is a filter for passing only a frequency ranging from 20 Hz to 20 kHz (see at least, “The D/A converter 112 converts only a digital sound signal corresponding to 20 to 20,000 Hz from among the digital sound signals separated from the signal separator 111 into an analog sound signal,” Park [0027]), and wherein the haptic signal filter is a filter for passing only a frequency lower than 800 Hz (see at least, “Current systems operate at optimal frequencies of <200 Hz. A sound waveform, such as the sound of a shotgun blast, or the sound of a door closing, can be low pass filtered to allow only the frequencies from these sounds that are <200 Hz to be used. This filtered waveform is then supplied as the input waveform to the EPAM power supply that drives the haptic feedback actuator. If these examples were used in a gaming controller, the sound of the shotgun blast and the closing door would be simultaneous to the haptic feedback actuator, supplying an enriched experience to the game player,” Polyakov [0102]).

Claim 11: Polyakov and Park disclose the haptic device of claim 1, wherein the medium is a wireless communication module for receiving the digital sound signal from the portable terminal in a wireless manner and transmitting the digital sound signal to the DAC (see at least, “In order to achieve the object, a vibration providing system for providing real-time vibration according to a frequency change is disclosed. The vibration providing system includes a communication unit 110 configured to receive a Park [0022] – [0023]).

Claim 12 is substantially similar in scope to claims 1 and therefore is rejected for the same reasons.

Claim 13: Polyakov discloses a haptic device (see at least, “The present invention provides a housing to allow for removable coupling of electroactive polymer transducer with an electronic media device, where the housing produces an improved haptic effect in the electronic media device,” Polyakov Abstract) comprising: 
a medium for receiving a sound signal from a portable terminal in a wired or wireless manner (see at least, “In most cases, the output port of the media device 200 comprises a USB port, dock port, or other connector that allows both input to and output from the media device 200. In certain cases, the assembly 100 is coupled via a speaker output that only provides output from the media device 200. In any case, the term output port is meant to include ports that allow for input and output, or output alone,” Polyakov [0088]); 
a haptic actuator driven by receiving the signal (see at least, “Furthermore, the housing assembly 100 can include one or more speakers 110. In such a case, the output signal of the device 200 can be split between drive circuitry that controls the electroactive polymer actuator and the speakers 110 of the housing assembly 100,” Polyakov [0089]);
a main body for accommodating the haptic actuator (see at least, “the main body of the haptic housing assembly,” Polyakov [0079]); and 
a sub-body located on a side of the main body and connected to the haptic actuator to be movable relative to the main body (see at least, “The cartridge 12 shown in FIG. 2A includes three pairs of electrodes 32 separated by a single dielectric layer 26. In one variation, as shown in FIG. 2B, two or Polyakov [0079], “FIG. 6D also illustrates the housing 100 including at least one drive electronics assembly 118 configured to electronically couple the electroactive polymer actuator 14 (typically via a connector 30) to the media device connector 104, such that the drive electronics is capable of generating the triggering signal in response to the output signal of the electronic media device 200) As discussed above, FIG. 6D also illustrates the actuator 14 and inertial mass 50 as being contained within an actuator case 56. Again, the actuator case 56 can designed provide as a protective housing for the actuator 14. In one embodiment, the two piece assembly allows the same actuator case 56 to be inserted into different housings 100 to accommodate different device form factors. Thus, the bulk of the assembly (all parts contained in 56) can remain the same while the outside grip is changed to fit many device models/form factors. Alternatively, use of the housing 56 can allow a user to remove the actuator housing 56 Polyakov [0093]).
Polyakov does not disclose wherein the sound signal is a digital sound signal and therefore does not further a digital-to-analog converter (DAC) for receiving the digital sound signal from the medium and converting the digital sound signal into an analog signal. However, Park discloses a similar vibration provision system. Park further discloses “The communication unit 110 includes a signal separator (111) configured to separate a digital sound signal from a received digital composite signal; and a D/A converter 112 configured to convert a digital sound signal separated from the signal separator 111 to an analog signal,” Park [0026], “The D/A converter 112 converts only a digital sound signal corresponding to 20 to 20,000 Hz from among the digital sound signals separated from the signal separator 111 into an analog sound signal,” Park [0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the output signal of the USB output port of Polyakov, to utilize the utilize the signal separator and D/A converter of Park thereby allowing for the appropriate waveform necessary in Polyakov to drive the actuators and speakers of Polyakov.

Claim 15: Polyakov and Park disclose the haptic device of claim 13, wherein the haptic actuator comprises: a housing having an internal space; and a vehicle movable relative to the housing, wherein the housing is fixed to the main body, and wherein the vehicle is fixed to the sub-body (see at least, “The cartridge 12 shown in FIG. 2A includes three pairs of electrodes 32 separated by a single dielectric layer 26. In one variation, as shown in FIG. 2B, two or more cartridges 12 are stacked together to form an electroactive actuator 14 that is coupled to an inertial mass 50. Alternatively, the electroactive actuator 14 can be coupled directly to the electronic media device through a temporary attachment plate or Polyakov [0079], “FIG. 6D also illustrates the housing 100 including at least one drive electronics assembly 118 configured to electronically couple the electroactive polymer actuator 14 (typically via a connector 30) to the media device connector 104, such that the drive electronics is capable of generating the triggering signal in response to the output signal of the electronic media device 200) As discussed above, FIG. 6D also illustrates the actuator 14 and inertial mass 50 as being contained within an actuator case 56. Again, the actuator case 56 can designed provide as a protective housing for the actuator 14. In one embodiment, the two piece assembly allows the same actuator case 56 to be inserted into different housings 100 to accommodate different device form factors. Thus, the bulk of the assembly (all parts contained in 56) can remain the same while the outside grip is changed to fit many device models/form factors. Alternatively, use of the housing 56 can allow a user to remove the actuator housing 56 containing the actuator 14 and inertial mass 50 and replace it with an alternate actuator housing 56. The alternate actuator housing can provide the device with an electroactive Polyakov [0093]).

Claim 31: Polyakov and Park disclose the haptic device of claim 13, further comprising a seal made of a flexible material to prevent insertion of foreign substances into a space between the main body and the sub-body (see at least, “The housing case 102 can comprise a flexible or textured sleeve to provide improved handing grip and ruggedness to the media device… Although not shown, the electroactive
polymer actuator can reside beneath a surface of the cavity 106,” Polyakov [0089]).

Claims 6 – 10 and 27 – 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polyakov and Park in view of Yamano et al. (US 2017/0136354 A1), hereinafter Yamano.

Claim 6: Polyakov and Park disclose the haptic device of claim 1, but do not disclose further comprising: a sound signal amplifier for receiving the analog signal from the DAC, amplifying the analog signal by a first gain, and transmitting the amplified signal to the sound outputter; a sound volume controller capable of adjusting the first gain; a haptic signal amplifier for receiving the analog signal from the DAC, amplifying the analog signal by a second gain, and transmitting the amplified signal to the haptic actuator; and a haptic intensity controller capable of adjusting the second gain. However, Yamano disclose a similar vibrating apparatus and method and also discloses, “Further, the output control unit 106 may control a degree of vibration of the vibrating unit 14 and a volume of the sound output of the sound output unit 104 independently. Specifically, the sound control unit 106 includes an amplifier circuit and may control the degree of the vibration of the vibrating unit 14 and the volume of the sound output of the sound output unit 104 by respectively controlling amplification amounts of the sound signals input to the vibrating unit 14 and the sound output unit 104. Note that the degree of the Yamano [0053], “Here, when the output control unit 106 respectively controls the amplification amounts of the sound signals input to the vibrating unit 14 and the sound output unit 104, the output control unit 106 preferably respectively controls the amplification amounts of the sound signals after being subjected to signal processing at the signal processing unit 108. Specifically, the output control unit 106 is preferably disposed after the signal processing unit 108 in the block
diagram illustrated in FIG. 2,” Yamano [0054]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned output control of Yamano in the invention of Polyakov and Park thereby meeting all of the claimed limitations. One of ordinary skill in the art being motivated to make the combination since the incorporation of output control has the advantage of allowing the operated to decide “whether to cause the vibrating unit 14 to vibrate and whether to output sound from the sound output unit 104… For example, the output control unit 106 may prevent vibration and sound output by performing control so as not to supply power to functions for which "off" is selected by the operator 3 among the vibration function and the sound output function. According to this configuration, when sound output is not necessary on a train, or the like, or when a vibratory sense is not necessary, the vibrating apparatus 1A can control vibration and sound output independently,” Yamano [0052].

Claim 7: Polyakov, Park, and Yamano disclose the haptic device of claim 6, wherein any one of the sound volume controller and the haptic intensity controller is capable of independently adjusting any one of the first and second gains regardless of adjustment operation of the other adjuster (see at least, “Further, the output control unit 106 may control a degree of vibration of the vibrating unit 14 and a volume of the sound output of the sound output unit 104 independently,” Yamano [0053]).

Claim 8: Polyakov and Park disclose the haptic device of claim 1, but do not disclose wherein the haptic actuator comprises: a left haptic actuator located on a left side of a virtual centerline passing through the haptic device; and a right haptic actuator located on a right side of the virtual centerline passing through the haptic device. However, Yamano disclose a similar vibrating apparatus and method and also discloses, “The vibrating unit 14 is, for example, a voice coil motor, a piezo actuator or an eccentric motor. Further, the vibrating units 14 incorporated into the right and left gripped portions 12 may be the same type of vibration actuator or different types of vibration actuators. Specifically, one of the
vibrating units 14 incorporated into the right and left gripped portions 12 is preferably a voice coil motor or a piezo actuator which can cause vibration in a wide band, while the other is an eccentric motor which can cause strong vibration. Further, a plurality of vibrating units 14 may be provided at one gripped portion 12, and the provided plurality of vibrating units 14 may be different types of vibration actuators,” Yamano [0073], “As will be described later, the vibrating apparatus 1A illustrated in FIG. 4A to FIG. 4C is connected to the electronic equipment 2 using a stereo mini plug 134, and acquires a stereo sound signal as a sound signal. Therefore, the vibrating unit 14 incorporated into the left gripped portion 12 preferably vibrates based on an L sound signal of the stereo sound signal, while the vibrating unit 14 incorporated into the right gripped portion 12 preferably vibrates based on an R sound signal of the stereo sound signal. According to this configuration, by the right and left vibrating units 14 respectively vibrating according to the R and L sound signals of the stereo sound signal, it is possible to transmit a vibratory sense as if, for example, vibration moved rightward and leftward to the operator 3,” Yamano [0074]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned vibrating units of Yamano in place of the actuator since “According to this configuration, by the right and left vibrating units 14 respectively vibrating according to the R and L sound signals of the stereo sound signal, it is possible to transmit a Yamano [0074].

Claim 9: Polyakov, Park, and Yamano disclose the haptic device of claim 8, wherein the analog signal converted by the DAC is a stereo analog signal comprising a plurality of signals (“and acquires a stereo sound signal as a sound signal,” “the R and L sound signals of the stereo sound signal,” Yamano [0074]).

Claim 10: Polyakov, Park, and Yamano disclose the haptic device of claim 8, wherein, in the stereo analog signal, a first signal is input to the left haptic actuator and a second signal different from the first signal is input to the right haptic actuator (see at least, “Therefore, the vibrating unit 14 incorporated into the left gripped portion 12 preferably vibrates based on an L sound signal of the stereo sound signal, while the vibrating unit 14 incorporated into the right gripped portion 12 preferably vibrates based on an R sound signal of the stereo sound signal. According to this configuration, by the right and left vibrating units 14 respectively vibrating according to the R and L sound signals of the stereo sound signal, it is possible to transmit a vibratory sense as if, for example, vibration moved rightward and leftward to the operator 3,” Yamano [0074].

Claim 27: Polyakov and Park disclose the haptic device of claim 13, but do not disclose wherein the haptic actuator comprises: a left haptic actuator located on a left side of a virtual centerline passing through the haptic device; and a right haptic actuator located on a right side of the virtual centerline passing through the haptic device. However, Yamano disclose a similar vibrating apparatus and method and also discloses, “The vibrating unit 14 is, for example, a voice coil motor, a piezo actuator or an eccentric motor. Further, the vibrating units 14 incorporated into the right and left gripped portions 12 may be the same type of vibration actuator or different types of vibration actuators. Specifically, one of Yamano [0073], “As will be described later, the vibrating apparatus 1A illustrated in FIG. 4A to FIG. 4C is connected to the electronic equipment 2 using a stereo mini plug 134, and acquires a stereo sound signal as a sound signal. Therefore, the vibrating unit 14 incorporated into the left gripped portion 12 preferably vibrates based on an L sound signal of the stereo sound signal, while the vibrating unit 14 incorporated into the right gripped portion 12 preferably vibrates based on an R sound signal of the stereo sound signal. According to this configuration, by the right and left vibrating units 14 respectively vibrating according to the R and L sound signals of the stereo sound signal, it is possible to transmit a vibratory sense as if, for example, vibration moved rightward and leftward to the operator 3,” Yamano [0074]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned vibrating units of Yamano in place of the actuator since “According to this configuration, by the right and left vibrating units 14 respectively vibrating according to the R and L sound signals of the stereo sound signal, it is possible to transmit a vibratory sense as if, for example, vibration moved rightward and leftward to the operator 3,” Yamano [0074].

Claim 28: Polyakov, Park, and Yamano disclose the haptic device of claim 27, wherein the analog signal converted by the DAC is a stereo analog signal comprising a plurality of signals, and wherein, in the stereo analog signal, a first signal is input to the left haptic actuator and a second signal different from the first signal is input to the right haptic actuator (see at least, “and acquires a stereo sound signal as a sound signal. Therefore, the vibrating unit 14 incorporated into the left gripped portion 12 preferably Yamano [0074]).

Claim 29: Polyakov, Park, and Yamano disclose the haptic device of claim 28, wherein the sub-body comprises: a left transmitter connected to the left haptic actuator; and a right transmitter connected to the right haptic actuator and spaced apart from the left transmitter to move independently of the left transmitter (see at least, “and acquires a stereo sound signal as a sound signal. Therefore, the vibrating unit 14 incorporated into the left gripped portion 12 preferably vibrates based on an L sound signal of the stereo sound signal, while the vibrating unit 14 incorporated into the right gripped portion 12 preferably vibrates based on an R sound signal of the stereo sound signal. According to this configuration, by the right and left vibrating units 14 respectively vibrating according to the R and L sound signals of the stereo sound signal, it is possible to transmit a vibratory sense as if, for example, vibration moved rightward and leftward to the operator 3,” Yamano [0074]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polyakov and Park in view of Kim (US 2018/0028909 A1), hereinafter Kim.

Claim 14: Polyakov and Park disclose the haptic device of claim 13, but do not disclose further comprising an adhesive pad located on another side of the main body and comprising an adhesive surface attachable to the portable terminal. However, Kim discloses a similar protective case for a 
rubber or adhesive sheet material,” Kim [0145]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned sheet of Kim in the invention of Polyakov and Park since “the silicon sheet 66 prevents the phenomenon in which the mobile terminal 4 leans, and thus can reduce damage to the mobile terminal 4 by distributing an impact applied to the corners of the mobile terminal when a falling impact is applied to the mobile terminal. Furthermore, the silicon sheet 66 can prevent the mobile terminal 4 from deviating from the protective case 2a for a mobile terminal,” Kim [0144].

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652